Citation Nr: 1545261	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right trapezius strain.

2.  Entitlement to an initial rating higher than 30 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right trapezius strain and tension headaches.

In a March 2012 rating decision, the RO denied an increased rating for right ulnar nerve irritation.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case in November 2013; however, the Veteran did not file a VA Form 9 as to that claim, and thus it not on appeal.

Although the claim for increased rating for tension headaches was not certified on appeal, the Veteran filed a timely VA Form 9 to that claim in June 2011 and that claim has not been withdrawn.  As discussed below, the Board finds that claim still on appeal.

The issue of entitlement to an increased rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's right trapezius strain has been manifested by pain and local tenderness.  There has been no loss of range of motion, loss of motor or muscle strength, greater fatigue after average use, or other medical findings to demonstrate a disability characterized as moderately severe in degree.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right trapezius strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.118, Diagnostic Code 5301, 5322 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, which is not abrogated by the granting of service connection, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Veteran has also been afforded VA examinations in December 2009, April 2011, and November 2012 in order adjudicate her increased rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Veteran has not stated that her right shoulder disability has increased in severity such that a new VA examination would be indicated.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right trapezius strain has been assigned a 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Codes 5322-5301.  These diagnostic codes apply to Muscle Group I and XXII.  Muscle Group I refers to the upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  Muscle Group XXII refers to the rotary and forward movements of the head, respiration, deglutition.  The muscles of the front of the neck include the trapezius I located at the clavicular insertion.  Both muscle groups are rated based upon slight, moderate, moderately severe, and severe disability.  The Veteran is right-hand dominant and the disability will be rated accordingly. 

Under Diagnostic Code 5301, a moderately severe muscle injury warrants a 30 percent rating.  Under Diagnostic Code 5322, a moderately severe muscle injury warrants a 20 percent rating.

Muscle Group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe muscle disability is characterized by record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Other findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrates positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

In this case, the Board finds that the preponderance of the evidence is against a claim for an increased rating for the Veteran's right trapezius strain.  Significantly, on November 2012 VA examination, the examiner determined that the Veteran's complaints were related to her cervical condition, rather than to a shoulder condition.  Range of motion of the shoulder and cervical spine was normal without pain.  There was no localized tenderness or guarding of the trapezius muscle, or indication of loss of muscle strength.  There was no indication of functional loss related to the right trapezius muscle.  Her symptoms did not interfere with her ability to work.  In a March 2013 addendum, the VA examiner found no indication of additional functional loss on repetitive testing.  It was noted that the Veteran worked as a supervisor in a factory setting.  She also attended school and worked out at a gym.  

Similarly, on December 2009 and April 2011 VA examinations, moderately severe impairment of the right trapezius muscle was not shown.  In December 2009, it was found that the Veteran's tingling in the right hand and numbness and difficulty with grip was related to her right ulnar nerve injury.  At the time, on repetitive motion, she felt a pulling in her trapezius muscle on left lateral flexion of the cervical spine, and when completing repetitive motion of the right shoulder.  However, she was able to complete range of motion repeatedly without limitation.  There were no other abnormal findings related to the trapezius.  On April 2011 VA examination, the Veteran reported ongoing shoulder discomfort on a daily basis.  However, such pain did not affect her activities of daily living.  Physical examination showed only mild tenderness to palpation of the right medial trapezius muscle.  There was full range of motion, with good strength and endurance.

Private treatment records reflect complaints of right shoulder pain, without evidence of moderately severe symptoms.

Thus, in light of the medical evidence, the Board finds that an increased rating for a right trapezius strain is not shown.  The Veteran's trapezius strain has not been shown to interfere with her ability to work, or her activities of daily living.  The disability is not manifested by loss of deep fascia, muscle substance, or normal firm resistance of muscle.  Tests of strength and endurance compared with sound side does not demonstrate positive evidence of impairment to meet the criteria for a moderately severe disability.  To the contrary, the Veteran has stated at various times that she lifts weights and generally completes an upper body work out at the gym five days per week.  There is no additional indication of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca.  

III.  Other Considerations

The Veteran has not contended that her right trapezius strain prevents employment.  Thus, consideration of a TDIU is not warranted in this case.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  In addition, there is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran testified at the hearing that she works full time and goes to school.  She testified that she had difficulty writing and typing and recorded lectures at school.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right trapezius strain with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's right trapezius strain as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's right trapezius strain has not resulted in a moderately severe muscle injury, or limitation of function that would meet the criteria for a higher rating.  There are higher ratings available, but the Veteran's right trapezius strain is not productive of the manifestations that would warrant the higher rating.  

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the disability on appeal, gives rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the right trapezius muscle strain addressed here, the Veteran is service-connected and separately evaluated for three other disabilities (muscle tension headaches, depression and right ulnar nerve irritation), all as residuals of the same injury.  The evidence does not rise to an equipoise level as to a collective effect of the other service-connected disabilities, acting with the disability the rating of which is on appeal, makes her disability picture an unusual or exceptional one.  Again, there is no evidence of marked interference with employment or frequent periods of hospitalization.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule; referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for a right trapezius strain is denied.


REMAND

In March 2010, the Veteran filed a notice of disagreement to the January 2010 rating decision that granted a 10 percent rating for tension headaches, stating that she wished for a higher rating.  A statement of the case was issued in April 2011, and the Veteran filed a timely appeal of the matter in June 2011.  In April 2013, the RO increased the rating for tension headaches from 10 to 30 percent disabling, effective the date that the Veteran filed her claim for service connection.  The RO stated that such constituted a complete grant of the benefit sought, as the Veteran "specifically requested a 30 percent evaluation."  On her notice of disagreement to the January 2010 decision, the Veteran said that her headache disability "more closely resemble[s] the requirements set forth for the higher rating of 30%."  She did not expressly limit her appeal to a 30 percent rating.  Despite the RO's statement, the Board finds that the issue for increased rating for tension headaches is still on appeal because less than the maximum available benefit has been awarded.  See AB v. Brown, 6 Vet. App. 35(1993).  

Thus, the Board finds that the claim is still on appeal.  In that case, because the Veteran requested a hearing on her June 2011 VA Form 9 as to all appealed issues, a hearing should be scheduled with regard to the claim for increased rating for tension headaches.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with regard to her claim for an increased rating for tension headaches.  Once the hearing is conducted, or in the event the Veteran cancels her hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


